  

 

EXHIBIT 10.4

 

welltower INC.

2017-2019 LONG-TERM INCENTIVE PROGRAM

1.                   Purpose.  This 2017-2019 Long-Term Incentive Program (the
“Program”) is adopted pursuant to the Welltower Inc. 2016 Long-Term Incentive
Plan (the “Equity Plan”) and any successor equity plan and is intended to
provide an incentive for superior work and to motivate executives and employees
of Welltower Inc. (the “Company”) toward even higher achievement and business
results, to tie their goals and interests to those of the Company and its
stockholders and to enable the Company to attract and retain highly qualified
executives and employees.  The Program is for the benefit of Participants (as
defined below). 

 

2.                   Definitions.  Capitalized terms used herein without
definitions shall have the meanings given to those terms in the Equity Plan.  In
addition, as used herein:

“All REIT Index” means the MSCI US REIT Index

“Annualized TSR Percentage” means (1*(1 + Cumulative TSR))^(1/3) - 1.

“Award” means a grant to a Participant hereunder.

“Award Notice” means the restricted stock unit award agreement with a
Participant that sets forth the terms, conditions and limitations of the
Participant’s participation in this Program, including, without limitation, the
Participant’s Target Award and the Participant’s threshold, target, and high
payout multiples.

“Cause” for termination of the Participant’s employment for purposes of Section
7 means (a) if the Participant is a party to an employment agreement with the
Company immediately prior to such termination, and “Cause” is defined therein,
then “Cause” shall have the meaning set forth in such employment agreement, or
(b) if the Participant is not party to an employment agreement with the Company
immediately prior to such termination or the Participant’s employment agreement
does not define “Cause,” then “Cause” shall mean: (i) negligence or willful
misconduct by the Participant in connection with the performance of his or her
material duties as an employee of the Company or any Subsidiary; (ii) a breach
by the Participant of any of his or her material duties as an employee of the
Company or any Subsidiary, including but not limited to the provisions of
Section 4 herein; (iii) conduct by the Participant against the material best
interests of the Company or any Subsidiary, including but not limited to
embezzlement or misappropriation of corporate assets, or a material act of
statutory or common law fraud against the Company, any Subsidiary or the
employees of either the Company or any Subsidiary; (iv) conviction for or plea
of nolo contendere to any crime that is a felony, involves moral turpitude, or
was committed in connection with the performance of Participant’s job
responsibilities for the Company; (v) indictment of the Participant of a felony
or a misdemeanor involving moral turpitude and such indictment has a material
adverse effect on the interests or reputation of the Company or any Subsidiary;
(vi) the intentional and willful failure by Participant to substantially perform
his or her job responsibilities to the Company (other than any such failure
resulting from Participant’s incapacity due to physical or mental disability)
after a demand for substantial performance is made by the Company; (vii) the
failure by Participant to satisfactorily perform his or her job responsibilities
to the Company (other than any such failure resulting from Participant’s
incapacity due to physical or mental disability); or (viii) a breach by
Participant of any of the Company’s policies and procedures, including but not
limited to the Company’s Code of Business Conduct & Ethics. 

“Change in Corporate Control” shall have the same meaning as set forth in
Section 10.1(a) of the Equity Plan and Section 10.1(c) of the Equity Plan.  In
addition, in order to qualify as a “Change in Corporate Control”, an event must
also meet the requirements for a “change in the ownership or effective control
of a corporation, or a change in the ownership of a substantial portion of the
assets of a corporation” with the meaning of Treas. Reg. §1.409A-3(i)(5).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Company’s common stock, par value $1.00 per share,
either currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the 20 consecutive trading days
ending on, and including such date (or if such date is not a trading day, the
most recent trading day immediately preceding such date); provided that, if such
date is the date upon which a Change in Corporate Control occurs, the

 

--------------------------------------------------------------------------------

  

 

Common Stock Price as of such date shall be equal to the fair value, as
determined by the Committee, of the total consideration paid or payable in the
transaction resulting in the Change in Corporate Control for one share of Common
Stock.

“Cumulative TSR” means ((1*(1 + TSR Year 1)*(1 + TSR Year 2)*(1 + TSR
Year 3)) ‑ 1.

“Debt + Preferred” means the sum of the Company’s secured debt, unsecured debt
and the total amount of preferred stock for the designated period.

“Disability” for termination of the Participant’s employment for purposes of
Section 7 means (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “Disability” is
defined therein, then “Disability” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company that defines “Disability,” then “Disability” shall
have the same meaning as defined in the Equity Plan.

“Dividend Value” means the aggregate amount of dividends and other distributions
paid on one Share for which the record date occurred on or after the first day
of the Performance Period and prior to the final settlement date at which shares
of Common Stock are issued to a Participant (excluding dividends and
distributions paid in the form of additional Shares).

“Earned Award” means, with respect to a Participant, the actual number of shares
of Common Stock that were earned by such Participant pursuant to this Program at
the end of the Performance Period based on the achievement of the performance
goals set forth in Section 5.

“EBITDA” means the Company’s earnings before interest, taxes, depreciation and
amortization, as determined in accordance with Generally Accepted Accounting
Principles, for the designated period.

“Equity Plan” means the Welltower Inc. 2016 Long-Term Incentive Plan, as amended
from time to time.

“Fair Market Value” means, as of any given date, the fair market value of a
security which shall be the closing sale price reported for such security on the
principal stock exchange or, if applicable, any other national exchange on which
the security is traded or admitted to trading on such date on which a sale was
reported.  If there are no market quotations for such date, the determination
shall be made by reference to the last date preceding such date for which  there
are market quotations.

“Good Reason” for termination of the Participant’s employment for purposes of
Section 7 means (a) if the Participant is a party to an employment agreement
with the Company immediately prior to such termination, and “good reason” is
defined therein, then “Good Reason” shall have the meaning set forth in such
employment agreement, or (b) if the Participant is not party to an employment
agreement with the Company immediately prior to such termination and/or the
Participant’s employment agreement does not define “Good Reason”:  (i) a
substantial adverse change, not consented to by the Participant, in the nature
or scope of the Participant’s responsibilities, authorities, powers, functions,
or duties; or (ii) a breach by the Company of any of its material obligations
hereunder.  Unless otherwise provided in an employment agreement to which the
Participant is a party immediately prior to such termination, to constitute
“good reason termination,” the Participant must:  (1) provide written notice to
the Company within 90 days of the initial existence of the event constituting
“Good Reason;” (2) may not terminate his or her employment unless the Company
fails to substantially remedy the event constituting “Good Reason” within 30
days after such notice has been given; and (3) the Participant must terminate
employment with the Company no later than 30 days after the end of the 30-day
period in which the Company fails to substantially remedy the event constituting
“Good Reason.”

“Health Care REIT Index” means the NAREIT Health Care REIT Index (or a successor
index including a comparable universe of publicly traded U.S. real estate
investment trusts), in each case adjusted and reweighted to exclude the Company
from the index.   As of the beginning of the Performance Period, the NAREIT
Health Care REIT Index was comprised of Ventas, Inc, HCP, Inc., Omega Healthcare
Investors, Senior Housing Properties Trust, Healthcare Trust of America, Inc.,
Healthcare Realty Trust, National Health Investors, Medical Properties Trust,
Community Healthcare Trust, Inc., Care Capital Properties, Sabra Health Care
REIT, LTC Properties, New Senior Investment Group, Physicians Realty Trust,
Universal Health Realty Income, Care Trust REIT, Quality Care Properties, Inc.,
MedEquities Realty Trust, Inc., and Global Medical REIT.  Any health care REIT
organization that is not in existence for the entire Performance Period shall be
omitted from this index.

“Index Return” means, with respect to the Performance Period, the compounded
annualized return of either the Health Care REIT Index, or the All REIT Index,
as applicable, over the Performance Period expressed as a percentage.  For the
avoidance of doubt, the intent of the Committee is that Index Return over the
Performance Period be calculated in a manner designed to produce a fair
comparison between the Company’s Annualized TSR Percentage and the Index Return
for the purpose of determining Relative Performance.  In the case of the Health
Care REIT Index, the Index Return shall be computed as the sum of each component

 

--------------------------------------------------------------------------------

  

 

company’s weighted TSR with each component company’s weight as the average of
its relative market capitalization on dates that correspond to the beginning of
each year of the Performance Period.

“Participant” means an executive or employee of the Company or any Subsidiary
selected by the Compensation Committee to participate in the Program.

“Performance Period” means the period commencing on January 1, 2017 and
concluding on the earlier of (i) December 31, 2019, or (ii) a Change in
Corporate Control.

“Program” means this Welltower Inc. 2017-2019 Long-Term Incentive Program, as
amended from time to time.

“Qualified Termination” means termination of a Participant’s employment for Good
Reason, by reason of the Participant’s death, Disability, by the Company without
Cause, Retirement and in the case of a Participant who is party to an employment
agreement with the Company, a non‑renewal by the Company of the term of such
agreement.

“Relative Performance” means the Annualized TSR Percentage relative to the
applicable Index Return.

“Retirement” means the voluntary termination of employment by a Participant
after attaining age 55 and completing ten consecutive full years of service;
provided, however, that the sum of the Participant’s age and consecutive full
years of service to the Company shall be equal to 70 or more; and provided
further that the Participant (a) delivers to the Company, so that the Company
receives or is deemed to have received in accordance with Section 12(i) at least
six months prior to the date of his or her retirement, written notice specifying
such retirement date, (b) remains in the continuous service of the Company from
the date the written notice is received until his or her retirement date, and
(c) enters into a retirement agreement with the Company  in such form as shall
be determined by the Company from time to time that includes both (i) a
customary release of claims covering the Company and its affiliates, and (ii) an
affirmation of continued compliance with the non-competition, non-solicitation,
non-disparagement and non-disclosure covenants in favor of the Company and
related persons as set forth in Section 4.

“Target Award” means a Participant’s target award, expressed as a number of
restricted stock units, for the Performance Period, as set forth in the
Participant’s Award Notice.

“Total Shareholder Return” or “TSR” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)) in
the value per share of Common Stock during the Performance Period due to the
appreciation in the price per share of Common Stock and dividends paid during
the Performance Period, assuming dividends are reinvested.  Total Shareholder
Return or TSR for any 12-month period shall be calculated as follows:  (i) the
Common Stock Price at the end of the period plus dividends paid during the
12-month period divided by (ii) the Fair Market Value of the Common Stock at the
beginning of the period, minus (iii) 1.  As set forth in, and pursuant to,
Section 9 of this Agreement, appropriate adjustments to the Total Shareholder
Return shall be made to take into account all stock dividends, stock splits,
reverse stock splits and the other events set forth in Section 9 that occur
during the Performance Period.

3.                   Administration 

(a)                 The Program shall be administered by the Compensation
Committee in accordance with the Equity Plan.  The Compensation Committee shall
have the discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Program and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Program (including
the number of shares of Common Stock issuable to any Participant), provided such
determinations are not made in bad faith and are not inconsistent with the
terms, purpose and intent of the Program.  The Compensation Committee may
delegate to one or more officers or employees of the Company some or all of its
authority to administer the Program as described in this Section 3, and in the
event of such delegation, references to the Compensation Committee in this
Section 3 shall apply in the same manner to such delegate or delegates to the
extent of such delegated authority.  In particular, but without limitation and
subject to the foregoing, the Compensation Committee shall have the authority:

 

(i)                to select Participants under the Program in its sole
discretion;

 

(ii)              to determine the Target Award and any formula or criteria for
the determination of the Target Award for each Participant and to determine the
Earned Award;

 

(iii)             to determine the terms and conditions, consistent with the
terms of this Program, which shall govern Award Notices and all other written
instruments evidencing an Award hereunder, including the waiver or modification
of any such conditions;

 

--------------------------------------------------------------------------------

  

 

 

(iv)            to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Program as it shall from time to time deem
advisable; and

 

(v)              to interpret the terms and provisions of the Program and any
Award granted under the Program (and any Award Notices or other agreements
relating thereto) and to otherwise supervise the administration of the Program.

 

(b)                 Subject to the terms hereof, all decisions made by the
Compensation Committee in good faith pursuant to the Program shall be final,
conclusive and binding on all persons, including the Company and the
Participants.  No member of the Compensation Committee, and no officer or
employee of the Company acting on behalf of the Compensation Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to this Program, and all members of the Compensation
Committee and each and any officer or employee of the Company acting on their
behalf shall, to the fullest extent not prohibited by law, be fully indemnified
and protected by the Company in respect of any such action, determination or
interpretation.

 

4.                   Conditions of Participation

As a condition of entitlement to participate in the Program, whether or not the
Participant receives any payment or other benefit under the Program, each
Participant shall comply with the following restrictive covenants.

(a)                 Protection of Confidential Information.         Participant,
both during employment with the Company and thereafter, shall not, directly or
indirectly, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below) except as may be required for
Participant to perform in good faith his or her job responsibilities to the
Company while employed by the Company.  Upon Participant’s termination of
employment, Participant shall return to the Company all Confidential Information
and shall not retain any Confidential Information in Participant’s possession
that is in written or other tangible form and shall not furnish any such
Confidential Information to any third party, except as provided herein. 
Notwithstanding the foregoing, this Section 4(a) shall not apply to Confidential
Information that (i) was publicly known at the time of disclosure to
Participant, (ii) becomes publicly known or available thereafter other than by
any means in violation of this Section 4 or any other duty owed to the Company
by Participant, (iii) is lawfully disclosed to Participant by a third party, or
(iv) is required to be disclosed by law or by any court, arbitrator or
administrative or legislative body with actual or apparent jurisdiction to order
Participant to disclose or make accessible any information or is voluntarily
disclosed by Participant to law enforcement or other governmental authorities. 
Furthermore, in accordance with the Defend Trade Secrets Act of 2016,
Participant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (x) is made (i)
in confidence to a federal, state or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (y) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. As used in this Program, Confidential Information means, without
limitation, any non-public confidential or proprietary information disclosed to
Participant or known by Participant as a consequence of or through Participant’s
relationship with the Company, in any form, including electronic media. 
Confidential Information also includes, but is not limited to the Company’s
business plans and financial information, marketing plans, and business
opportunities. Nothing herein shall limit in any way any obligation Participant
may have relating to Confidential Information under any other agreement, promise
or duty to the Company.

(b)           Non-Competition.               In the course of the performance of
Participant’s job responsibilities for the Company, Participant has obtained
extensive and valuable knowledge and information concerning the Company’s
business (including confidential information relating to the Company and its
operations, intellectual property, assets, contracts, customers, personnel,
plans, marketing plans, research and development plans and prospects). 
Accordingly, during employment with the Company and for [one year][1] following
Participant’s termination of employment, Participant will not engage in any
business activities on behalf of any enterprise which competes with the Company
or any of its affiliates in the business of (i) ownership or operation of Health
Care Facilities (defined below); (ii) investment in or lending to health care
related enterprises (including, without limitation, owners or developers of
Health Care Facilities); (iii) management of Health Care Facilities; or (iv)
provision of any planning or development services for Health Care Facilities.
“Health Care Facilities” means any senior housing facilities or facilities used
or intended primarily for the delivery of health care services, including,
without limitation, any active adult communities, independent living facilities,

--------------------------------------------------------------------------------

                [1]               One year will be the duration of the
non-competition period for SVPs and above.  For employees holding the title of
Director, Assistant Vice President and Vice President, the duration will be six
months.  For all other employees (i.e., Managers and below), the duration will
be three months.

 

--------------------------------------------------------------------------------

  

 

assisted living facilities, skilled nursing facilities, inpatient rehabilitation
facilities, ambulatory surgery centers, medical office buildings, hospitals of
any kind, or any similar types of facilities or projects.  Participant will be
deemed to be engaged in such competitive business activities if Participant
participates in such a business enterprise as an employee, officer, director,
consultant, agent, partner, proprietor, or other participant; provided that the
ownership of no more than two percent (2%) of the stock of a publicly traded
corporation engaged in a competitive business shall not be deemed to be engaging
in competitive business activities.

(c)           Non-Solicitation.  During employment with the Company and for one
year following the end of Participant’s employment with the Company,
Participant, to the fullest extent not prohibited by applicable law, directly or
indirectly, individually or on behalf of any other person or entity, including
Participant, will not encourage, induce, attempt to induce, recruit, attempt to
recruit, solicit or attempt to solicit or participate in any way in hiring or
retaining for employment, contractor or consulting opportunities anyone who is
employed or providing full-time services as a consultant at that time by the
Company or any subsidiary or affiliate of the Company.

(d)           Non-Disparagement.           At all times during and following
Participant’s employment with the Company, Participant will not make or direct
anyone else to make on Participant’s behalf any disparaging or untruthful
remarks or statements, whether oral or written, about the Company, its
operations or its products, services, affiliates, officers, directors,
employees, or agents, or issue any communication that reflects adversely on or
encourages any adverse action against the Company.  Participant will not make
any direct or indirect written or oral statements to the press, television,
radio, on social media or to, on or through other media or other external
persons or entities concerning any matters pertaining to the business and
affairs of the Company, its affiliates or any of its officers or directors.  The
restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process or
to law enforcement or other governmental authorities.

(e)           Remedies.             For the avoidance of doubt, any breach of
any of the provisions in this Section 4 shall constitute a material breach by
Participant.  Notwithstanding any other provision of this Program, by becoming
entitled to receive any payments or other benefits under this Program,
Participant is deemed to have agreed that damages would be an inadequate remedy
for the Company in the event of a breach or threatened breach by Participant of
any of Sections 4(a) through 4(d), inclusive.  In the event of any such breach
or threatened breach, and without relinquishing any other rights or remedies
that the Company may have, including but not limited to the forfeiture or
repayment by Participant of any payments or benefits otherwise payable or paid
to Participant under this Program, the Company may, either with or without
pursuing any potential damage remedies and without being required to post a
bond, obtain from a court of competent jurisdiction, and enforce, an injunction
prohibiting Participant from violating this Section 4 and requiring Participant
to comply with its provisions.  The Company may present this Section 4 to any
third party with which Participant may have accepted employment, or otherwise
entered into a business relationship, that the Company contends violates this
Section 4, if the Company has reason to believe Participant has or may have
breached a provision of this Section 4.

5.                   Determination of Awards

 

(a)                 Each Participant’s Award Notice shall specify such
Participant’s Target Award and threshold, target, and high payout multiples.

 

(b)                 The percentage of a Participant’s Target Award that may be
earned for the Performance Period shall be determined as follows:  25 percent of
the Target Award shall be earned based on the Company’s Relative Performance to
the Health Care REIT Index; 15 percent of the Target Award shall be earned based
on the Company’s Relative Performance to the All REIT Index; 10 percent of the
Target Award shall be earned based on the Company’s Annualized TSR Percentage;
20 percent of the Target Award shall be earned based on the Company’s (Debt +
Preferred) / EBITDA ratio; 15% shall be earned based on the establishment of
Academic Medical Centers and Super-Regional Health Systems Relationships; and 15
percent of the Target Award shall be earned based on the Effectiveness of 
Management and Progression on Corporate Initiatives; all as further set forth on
Exhibit A.

 

(c)                 Depending on the score for each of the performance goals as
determined pursuant to Exhibit A, the Earned Award for the Performance Period
shall be determined based on the Participant’s individual threshold, target and
high payout multiples described in the Participant’s Award Notice. 

For performance between two different tiers, the percentage payable shall be
calculated using interpolation between tiers. The level of achievement for each
listed performance goal shall be determined independently.

Except as otherwise provided herein, the Earned Award shall be settled in shares
of Common Stock upon satisfaction of the vesting requirements as set forth in
Section 8.

 

--------------------------------------------------------------------------------

  

 

6.                   Change in Corporate Control.  In the event that prior to
December 31, 2019, a Change in Corporate Control occurs, then each outstanding
Award will be deemed earned as of the date of such Change in Corporate Control
in accordance with the computation described in Section 5(b) as if the
Performance Period ended on the day prior to the consummation of the Change in
Corporate Control, except that corporate metrics not tied to TSR shall be
calculated based on the results through the most recent completed fiscal
quarter, but each Award shall further be multiplied by a fraction, the numerator
of which shall be the number of full and partial months from the beginning of
the Performance Period through the Change in Corporate Control and the
denominator of which shall be 36.  Notwithstanding Sections 4 and 8(b), any
shares of Common Stock issued to satisfy such outstanding Earned Awards shall be
fully vested and nonforfeitable.

 

7.                   Termination of Participant’s Employment.

 

(a)                 If a Participant’s employment with the Company terminates,
the provisions of this Section 7 shall govern the treatment of the Participant’s
Award exclusively, regardless of the provisions of any employment, change in
control or other agreement or arrangement to which the Participant is a party,
or any termination or severance policies of the Company then in effect, which
shall be superseded by this Program.

 

(b)                 In the event of termination of a Participant’s employment by
reason of a Qualified Termination prior to the end of the Performance Period,
then the Compensation Committee shall determine the Participant’s Earned Award
in accordance with the computation described in Section 5(b) as if the
Performance Period ended on the calendar quarter end immediately preceding the
date of the Participant’s Qualified Termination; provided, however, that the
Earned Award of such terminated Participant for the Performance Period shall be
multiplied by a fraction, the numerator of which shall be the number of days in
which the Participant an employee of the Company during the Performance Period
and the denominator of which shall be the total number of days in the
Performance Period.  The pro-rated Earned Award shall be paid out in shares of
Common Stock that are fully vested.

 

(c)                 In the event of termination of a Participant’s employment by
reason of a Qualified Termination after the end of the Performance Period, any
portion of the Participant’s Earned Award that has not yet been settled shall
become fully vested and shall be paid out in shares of Common Stock.

 

(d)                 As a condition of receiving any payments or benefits under
this Program on account of Participant’s Qualified Termination, the Company may
require Participant to deliver an irrevocable, effective release of claims in
the form determined by the Company and/or an affirmation of continued compliance
with the non-competition, non-solicitation, non-disparagement and non-disclosure
covenants in favor of the Company and related persons as set forth in Section 4.

 

(e)                 In the event of a termination of a Participant’s employment
for any reason other than a Qualified Termination prior to the end of the
Performance Period, except as otherwise set forth in the Participant’s Award
Notice, the Award held by the Participant for the Performance Period shall,
without payment of any consideration by the Company, automatically and without
notice terminate, be forfeited and be and become null and void, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
Award.  In the event of a termination of a Participant’s employment for any
reason other than a Qualified Termination after the end of the Performance
Period, any portion of the Earned Award that has not yet been settled in shares
of Common Stock shall be forfeited.

 

8.                   Payment of Awards.

 

(a)                 As soon as practicable following the end of the Performance
Period , the Compensation Committee shall determine the size of each
Participant’s Earned Award, if any, with respect to the Performance Period (with
the date of such determination being referred to as the “Issuance Date”).  In no
event shall the Issuance Date with respect to the Performance Period be later
than 74 days after the end of the Performance Period; provided that (i) in the
case of the Performance Period that ends upon a Change in Corporate Control, the
Issuance Date shall be no later than immediately prior to the consummation of
the Change in Corporate Control, and (ii) in the case of a determination
required by Section 7(b), the Issuance Date shall be no later than 74 days after
the date of the Participant’s Qualified Termination.

 

(b)                 Except as otherwise provided in Sections 6 and 7, on each
vesting date described below, the Company shall issue to each Participant (or
such Participant’s estate or beneficiary, if applicable) a number of shares of
Common Stock equal to the vested portion of the Earned Award.  Subject to a
Participant’s continued employment with the Company or a subsidiary and
continued compliance with the restrictive covenants set forth in Section 4
through such date, one-third of the shares subject to a Participant’s Earned
Award shall be vested as of the Issuance Date, one-third of such shares shall
become fully vested on December 31, 2020, and one-third of such shares shall
become fully vested on December 31, 2021.  In addition, on each such vesting
date, as applicable (or on the Issuance Date with regard to an Earned Award
settled in accordance with Section 6 or 7), the Company shall pay

 

--------------------------------------------------------------------------------

  

 

in cash to each Participant (or such Participant’s estate or beneficiary, if
applicable) an amount equal to the Dividend Value multiplied by the number of
shares issued pursuant to Section 6, Section 7 or this Section 8(b) on such
date.

 

9.                   Adjustments.  Without duplication with the provisions of
Sections 3 and 11 of the Equity Plan, if (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of Shares, sale of all or substantially all of the assets or Shares of
the Company or a transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, or any distribution to holders of Shares other than ordinary cash
dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Compensation Committee necessitates action by way of adjusting
the terms of the Program, then and in that event, the Compensation Committee
shall take such action as shall be necessary to maintain the Participants’
rights hereunder so that they are substantially the same rights existing under
this Program prior to such event.

 

10.                Restrictions and Conditions.  Subject to the provisions of
the Equity Plan and this Program, except as may otherwise be permitted by the
Compensation Committee, a Participant shall not be permitted voluntarily or
involuntarily to sell, assign, transfer, or otherwise encumber or dispose of the
restricted stock units or an Award; provided that the foregoing restriction
shall not apply to Shares actually issued to a Participant.

 

11.                Withholding of Tax.  Each Participant shall, not later than
the date as of which vesting or payment in respect of an Award becomes a taxable
event for Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Company for payment of any Federal, state and local taxes
required by law to be withheld on account of such taxable event.  The Company
shall have the authority to cause the required minimum tax withholding
obligation to be satisfied by withholding a number of Shares to be issued to a
Participant with an aggregate Fair Market Value that would satisfy the
withholding amount due.  The Company’s obligation to deliver stock certificates
(or evidence of book entry) to any Participant is subject to and conditioned on
tax withholding obligations being satisfied by such Participant or through the
Company’s exercise of its authority.

 

12.                Miscellaneous. 

 

(a)                 Amendment and Termination.  The Company reserves the right
to amend or terminate the Program at any time in its discretion without the
consent of any Participant, but no such amendment shall adversely affect the
rights of the Participants with regard to outstanding Awards in any material
respect.

 

(b)                 No Contract for Continuing Services.  This Program shall not
be construed as creating any contract for continued services between the Company
or any of its Subsidiaries and any Participant and nothing herein contained
shall give any Participant the right to be retained as an employee or consultant
of the Company or any of its Subsidiaries.

 

(c)                 Governing Law.  The Program and each Award Notice awarded
under the Program shall be construed in accordance with and governed the laws of
the State of Ohio, without regard to principles of conflict of laws of such
state.

 

(d)                 Arbitration.            Subject to Section 4(e) hereof, all
claims, disputes, questions, or controversies arising out of or relating to this
Program, will be resolved exclusively in final and binding arbitration held
under the auspices of Judicial Arbitration & Mediation Services, Inc. (“JAMS”)
in accordance with JAMS then current Employment Arbitration Rules and
Procedures, or successor rules then in effect. The arbitration will be held in
New York, New York, and will be conducted and administered by JAMS or, in the
event JAMS does not then conduct arbitration proceedings, a similarly reputable
arbitration administrator. Participant and the Company will select a mutually
acceptable, neutral arbitrator from among the JAMS panel of arbitrators.  Except
as provided by this Program, the Federal Arbitration Act will govern the
administration of the arbitration proceedings. The arbitrator will apply the
substantive law (and the law of remedies, if applicable) of the State of Ohio,
or federal law, if Ohio law is preempted, and the arbitrator is without
jurisdiction to apply any different substantive law. Participant and the Company
will each be allowed to engage in adequate discovery, the scope of which will be
determined by the arbitrator consistent with the nature of the claim(s) in
dispute. The arbitrator will have the authority to entertain a motion to dismiss
and/or a motion for summary judgment by any party and will apply the standards
governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. The Company
will pay the arbitrator’s fees, as well as all administrative fees, associated
with the arbitration. Each party will be responsible for paying its own
attorneys’ fees and costs (including expert witness fees and costs, if any),
provided, however, that the arbitrator may award attorney’s fees and costs to
the prevailing party, except as prohibited by law.  If the Company is the
prevailing party, the arbitration may award some or all of the costs for the
arbitrator’s fees and/or other administrative fees to the fullest extent not
prohibited by law.  The existence and subject matter of all arbitration
proceedings, including, any settlements or awards thereunder, shall remain
confidential.

 

--------------------------------------------------------------------------------

  

 

 

(e)                 Construction.  Wherever appropriate, the use of the
masculine gender shall be extended to include the feminine and/or neuter or vice
versa; and the singular form of words shall be extended to include the plural;
and the plural shall be restricted to mean the singular.

 

(f)                  Headings.  The Section headings and Section numbers are
included solely for ease of reference.  If there is any conflict between such
headings or numbers and the text of this Program, the text shall control.

 

(g)                 Effect on Other Plans.  Nothing in this Program shall be
construed to limit the rights of Participants under the Company’s or its
Subsidiaries’ benefit plans, programs or policies.

 

(h)                 Clawback Policy.  All Awards granted under this Program
shall be subject to forfeiture (as determined by the Compensation Committee) in
accordance with the terms of the Company’s clawback or recoupment policy (as in
effect from time to time).  Furthermore, prior to the occurrence of a Change in
Corporate Control, an Award (including an Earned Award) granted under this
Program and shares of Common Stock issued under this Program to a Participant
shall be subject to forfeiture (as determined by the Compensation Committee) in
the event that a Participant breaches any provision of Section 4 herein.

 

(i)                   Notices.  Any notice provided for under this Program shall
be in writing and may be delivered in person or sent by overnight courier,
certified mail, or registered mail (return receipt requested), postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):

If to the Company:  Welltower Inc., 4500 Dorr Street, Toledo, OH  43615

Attention:  Legal Department

 

If to a Participant, at the address on file with the Company’s Human Resources
Department.

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.  Any Participant may change the
address at which notice shall be given by notifying the Company in the manner
set forth in this Section 12(i).  The Company may change the address at which
notice shall be given by notifying each Participant in the manner set forth in
this Section 12(i).

(j)                  Section 409A.

 

(1)                 This Program is intended to comply with Section 409A of the
Code (“Code Section 409A”) and will be interpreted in a manner intended to
comply with Code Section 409A.  Any provision that would cause this Program or
any payment hereunder to fail to satisfy Code Section 409A of the Code shall
have no force or effect until amended to the minimum extent required to comply
with Code Section 409A, which amendment may be retroactive to the extent
permitted by Code Section 409A.  A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of amounts or benefits that may be considered “deferred
compensation” under Code Section 409A (after taking into account all exclusions
applicable to such payments or benefits under Code Section 409A) upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Program, references to a “retirement,”
“termination,” “termination of employment” or like terms shall mean separation
from service. 

 

(2)                 Any payment scheduled to be made under this Program that may
be considered “deferred compensation” under Code Section 409A (after taking into
account all exclusions applicable to such payments or benefits under Code
Section 409A), that are otherwise due on or within the six-month period
following termination of employment will accrue during such six-month period and
will instead become payable in a lump sum payment on the first business day
period following such six-month period.  Furthermore, if any other payments of
money or other benefits due to a Participant under this Agreement could cause
the application of an accelerated or additional tax under Code Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Code Section 409A, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company, that does not cause such an accelerated or
additional tax.  

 

(3)                 Notwithstanding any contrary provision herein, a
Participant’s right to any payment (including each installment payment) under
this Program shall be treated as a “separate payment” within the meaning of Code
Section 409A.

 

 

--------------------------------------------------------------------------------

  

 

 

END OF PROGRAM DOCUMENT

 

 




--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------